                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN L. ALLEN

                   Petitioner,                              8:19CV212

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
SCOTT FRAKES, Director NDCS,

                   Respondent.


       Petitioner filed a Petition for Writ of Habeas Corpus (filing no. 1) and a
Motion for Leave to Proceed in Forma Pauperis (filing no. 2). Habeas corpus cases
attacking the legality of a person’s confinement require the payment of a $5.00
filing fee. 28 U.S.C. § 1914(a). However, after considering Petitioner’s financial
status as shown in the records of this court (see inmate trust account statement at
filing no. 3), leave to proceed in forma pauperis will be granted and Petitioner is
relieved from paying the filing fee. See 28 U.S.C. § 1915(a)(1).

      IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (filing no. 2) is granted. The next step in this case is for
the court to conduct a preliminary review of the habeas corpus petition in
accordance with Rule 4 of the Rules Governing Section 2254 cases. The court will
conduct this review in its normal course of business.

      Dated this 15th day of May, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
